         Case 1:20-cv-11889-MLW Document 129 Filed 05/28/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
 ________________________________________

 DR. SHIVA AYYADURAI,

                            Plaintiff,
 v.

 WILLIAM FRANCIS GALVIN, MICHELLE
 K. TASSINARI, DEBRA O’MALLEY, AMY
 COHEN, NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS, allegedly                        Case No. 1:20-cv-11889-MLW
 in their individual capacities, and WILLIAM
 FRANCIS GALVIN, in his official capacity as
 Secretary of State for Massachusetts,

                            Defendants,

 and

 TWITTER, INC.,

                      Proposed Additional
                      Defendant.
 ________________________________________


                             NON-PARTY TWITTER’S RESPONSE
                        TO PLAINTIFF’S MAY 25, 2021 STATUS REPORT

       On May 25, 2021, Plaintiff filed a status report indicating, among other things, an intent to

“submit a proposed schedule for targeted discovery.” Dkt. 123 at 2. Non-party Twitter hereby

notifies the Court of its objection to any discovery that Plaintiff might seek to propound to Twitter.

       First, as a non-party, any discovery propounded to Twitter would necessarily be third-

party discovery, with any disputes pertaining thereto adjudicated in the Northern District of

California, where Twitter is located (and where Plaintiff has agreed to litigate any such disputes).

       Second, no discovery directed at Twitter should be permitted until after this Court decides

whether any claims against Twitter should be litigated in this proceeding. Twitter’s opposition to


                                                  1
         Case 1:20-cv-11889-MLW Document 129 Filed 05/28/21 Page 2 of 3




Plaintiff’s motion for joinder and leave to amend remains outstanding. Twitter has also indicated

that, if it were joined here, it would file a motion to dismiss or, in the alternative, transfer this case

to the Northern District of California. Discovery should not be permitted before any such motions

are resolved. See Pirrone v. Leppo, 2006 WL 8458433, at *5 (D. Mass. May 5, 2006) (holding

that discovery motion was “premature . . . pending the resolution of the Motions to Dismiss”); see

also In re Apple, Inc., 979 F.3d 1332, 1337 (Fed. Cir. 2020) (“[O]nce a party files a transfer motion,

disposing of that motion should unquestionably take top priority.”); In re Nintendo Co., Ltd., 544

F. App’x 934, 941 (Fed. Cir. 2013) (“[A] trial court must first address whether it is a proper and

convenient venue before addressing any substantive portion of the case.”); In re Horseshoe Entm’t,

337 F.3d 429, 433 (5th Cir. 2003).

        Third, even aside from those procedural issues, Plaintiff should not be permitted to conduct

any discovery concerning Twitter’s internal editorial policies and deliberations regarding what

content or speakers appear on its online platform—including any decisions about blocking

Plaintiff’s Tweets or suspending his account. In the absence of extraordinary circumstances that

are not present here, the First Amendment bars compelled disclosure regarding such protected

editorial decisions and processes, and Section 230 of the Communications Decency Act, 47 U.S.C.

§ 230, prohibits subjecting Twitter to the burdens of litigation that such discovery would entail.

        Should the Court be considering permitting any discovery directed at Twitter, Twitter

requests the opportunity to file further briefing on these issues.1

                                                Respectfully submitted,

                                                /s/ Felicia H. Ellsworth


1  Plaintiff’s status report also indicates that, while he will be represented by multiple counsel
going forward, he is also seeking the Court’s approval to “retain the ability to speak on [his] …
own behalf in court” and to “tak[e] the lead in speaking” at hearings. In the event that Twitter
were to be made a party here, Twitter would object to any such hybrid representation.
                                                    2
Case 1:20-cv-11889-MLW Document 129 Filed 05/28/21 Page 3 of 3




                            Felicia H. Ellsworth (BBO #665358)
                            felicia.ellsworth@wilmerhale.com
                            WILMER CUTLER PICKERING
                             HALE AND DORR LLP
                            60 State Street
                            Boston, MA 02109
                            Telephone: (617) 526-6000

                            PATRICK J. CAROME (BBO #542808)
                             (pro hac vice)
                            patrick.carome@wilmerhale.com
                            ARI HOLTZBLATT (pro hac vice)
                            ari.holtzblatt@wilmerhale.com
                            WILMER CUTLER PICKERING
                              HALE AND DORR LLP
                            1875 Pennsylvania Avenue, NW
                            Washington, D.C. 20006
                            Telephone: (202) 663-6000
                            Facsimile: (202) 663-6363

                            Attorneys for Proposed Additional Defendant
                            TWITTER, INC.


                            Dated: May 28, 2021




                              3
